DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants' election with traverse of Group Ia (claims 1-11) in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of the application can be made without serious burden.  Although Groups Ia and Ib (claims 1-11, 16, and 18-20) will be examined together due to the applicants’ amendment to independent claim 16 being similar in scope to independent claim 1, the applicants’ traversal that Groups I and II should be examined together is not found persuasive because search and examination for the apparatuses of Group I and the method of Group II would include an additional burden for the method claims for the same reasons set forth in sections 1-3 of the restriction requirement mailed December 14, 2021.  In addition, the method of Group II further includes the step of transferring the workpiece to a downstream assembly station of an assembly line, and the apparatuses of Group I lack a corresponding structural feature for such a transferring device, thus resulting in an additional search burden for the method of Group II.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because four instances of reference number “310” in Figure 3 (adjacent respective column structures) should be removed, since another .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  in paragraph [0027], 6th line, replace “features” with “feature” before “112”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mertins (US 2002/0174968).
Regarding independent claims 1 and 16, Mertins discloses a machine/system for use in degating (paragraphs [0028], [0029], and [0033]-[0052]; and Figures 1 and 3B), 
a robotic arm (30a) of a robotic device (30) that is configured to move in at least a gripping direction, wherein the robotic arm (30a) further includes the following:
a gripping device (60) configured to engage a workpiece at lifting features; and
a punch assembly with the following (refer to annotated Figure 3B below):
a support bracket (refer to annotated Figure 3B below); and
a plurality of elongated rods (72,74,78) that extend orthogonally from the support bracket, with each of the plurality of elongated rods defining a predetermined length.


    PNG
    media_image1.png
    486
    605
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    693
    624
    media_image2.png
    Greyscale


Mertins fails to teach a cutting puck coupled to a distal end of each of the plurality of elongate rods.  However, it would have been obvious to one of ordinary skill in the art apparatus, and therefore would not have patentable weight.  In this instance, this limitation is considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115).
Regarding claim 2, the gripping device (60) includes a plurality of elongated rods, or gripper arms (72,74,78), wherein the elongated rods (72,74,78) are not equal in length (see paragraphs [0040]-[0043]; and Figure 1).
Regarding claims 3 and 11, although the gripping device (60) and the punch assembly are to be aligned during operation of the machine/system for degating, the workpiece (raw casting) and one or more biscuit(s) of excess metal to be removed by the machine/system for degating are not considered as part of the claimed apparatus, and therefore these materials do not have patentable weight.  However, the workpiece (raw casting) or biscuit of excess metal is capable of being used (i.e. gripped) by the robotic arm (30a) of the robotic device (30).  In this instance, these features are considered as materials/products to be worked upon by the claimed apparatus, and thus do not impart patentable weight to the claims (see MPEP 2115).
Regarding claims 4, 19, and 20, since the plurality of elongated rods (72,74,78) are of different lengths, said rods are sized to perform the claimed functions (see 
Regarding claim 5, the plurality of elongated rods (72,74,78) are asymmetric in cross-section with an irregular cross-section (see annotated Figures 1 and 3B above).
Regarding claims 6-8 and 18, Mertins fails to teach the shape of the cutting puck to be an irregular circular cross-section and including truncated edges or circular arcs.  However, it would have been obvious to one of ordinary skill in the art to provide the puck with any shape that can perform the function of cutting.  The design of the puck would depend on the workpiece to be worked upon.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the puck, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claims 9 and 10, the robotic arm (30a) would be capable of lifting a workpiece to a next assembly line since the robotic arm (30a) further includes a gripping device (60), as well as the punch assembly (see annotated Figure 3B of Mertins above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Goss, Guo et al., and Wang et al. references are also cited in PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 21, 2022